No. 07-15-00303-CV


Hardin-Simmons University, et al.            §      From the 286th District Court
 Appellants                                           of Cochran County
                                             §
v.                                                  July 25, 2017
                                             §
Hunt Cimarron Limited Partnership                   Opinion by Justice Pirtle
d/b/a Cimarron Exploration Company           §
  Appellee

                                    J U D G M E N T


       Pursuant to the opinion of the Court dated July 25, 2017, it is ordered, adjudged

and decreed that the judgment of the trial court be reversed and that judgment is hereby

rendered declaring the subject lease to have terminated as to the entire acreage, save

and except a 40-acre tract associated with each of the following wells: the 107, 109,

147, 169, 209, 226A, 247, 248W, 249, 265, 266, 267, 285, 287, 303, 304, 305, 306,

307, 308, 309, 323, 324, 325, 326W, 328W, 343, 348, 349, 363, 367, 369, 382, 383,

385, 388, 404, and 408.


       It is further ordered, adjudged and decreed that this matter be otherwise

remanded to the trial court for further proceedings and entry of a new judgment in

accordance with this Court’s opinion.


       It is further ordered that appellee pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo